Citation Nr: 1454451	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-23 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran and his friend, Mr. D.R.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1972 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Columbia, South Carolina, Regional Office of the Department of Veterans Affairs (VA).  The agency of original jurisdiction over the current appeal is the Montgomery, Alabama, VA Regional Office (RO). 

In March 2012, the Veteran, accompanied by his witness, Mr. D.R., appeared at the RO to present oral testimony in support of his appeal at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration. 

The Board subsequently issued a decision in June 2012 which, inter alia, reopened the previously denied claim for VA compensation for a chronic acquired psychiatric disorder (to include PTSD).  The reopened claim was then remanded in June 2012 to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary and procedural development.  This included obtaining copies of the Veteran's medical records relating to a claim for Social Security Administration (SSA) benefits and scheduling him for a psychiatric examination for purposes of clarifying his psychiatric diagnoses and obtaining a nexus opinion.  Following this development, the claim for VA compensation for a chronic psychiatric disorder was denied in a December 2012 supplemental statement of the case.  The case was then returned to the Board in February 2013.

In April 2013, the Board reviewed the claims file and determined that the agency of original jurisdiction (AOJ) failed to substantially comply with the instructions of the Board's prior remand of June 2012 regarding the psychiatric opinion ordered therein.  The psychiatric claim was once more remanded to the AOJ in April 2013, with specific instructions for the Veteran's claims file to be thoroughly reviewed by the appropriate clinician, who should thereafter reconcile all conflicting Axis I diagnoses and present a definitive diagnosis (or diagnoses) of the Veteran's psychiatric state, accompanied by a supportive rationale.  Following this development, the claim was readjudicated and the denial of service connection for a chronic psychiatric disorder was confirmed in a June 2013 supplemental statement of the case.  The case was recertified and returned to the Board in July 2013 and the Veteran now continues his appeal.

The Board notes at this juncture that additional evidence pertinent to the appeal was submitted since the return of the case to its custody.  In correspondence sent to the Veteran in early November 2014, the Board solicited a waiver of his right to have first review of this evidence by the AOJ.  The Veteran provided the requested waiver in correspondence received by the Board in mid-November 2014.   


FINDINGS OF FACT

1.  The competent medical evidence definitively demonstrates that the Veteran has not met the criteria for an Axis I diagnosis of PTSD, as defined by the DSM-IV, at any time during the pendency of this claim. 

2.  A chronic acquired psychiatric disorder was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran has an acquired psychiatric disorder, to include a depressive disorder, that is related to his active service.  


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, to include PTSD, was not incurred in active duty, and a psychosis is not presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the claim decided herein, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim. See 38 U.S.C. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the claim, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim on appeal stems from the Veteran's successful application to reopen his claim for VA compensation for a psychiatric disability, which was filed in March 2004.  In response, a VCAA notice letter addressing the applicability of the VCAA to this claim and of VA's obligations to the Veteran in developing this claim was dispatched to the Veteran in October 2006.  The letter addressed the matter and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that there was a timing of notice defect, as fully compliant notice did not precede the initial adjudication of the Veteran's VA diabetes claim in the February 2005 rating decision currently on appeal, as the later notice was followed by subsequent readjudications of the diabetes claim, most recently in a supplemental statement of the case issued in June 2013, the error in timing of notice is deemed to be cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Board observes that the Veteran's service personnel and treatment records from his period of active duty and private, VA, and SSA records dated in 1993 and for the period from 2004 to 2014 have been obtained and associated with the claims file.  The Veteran has been afforded ample opportunity to submit evidence in support of his diabetes claim or otherwise notify the Board of any additional relevant evidence that is not presently associated with his claims file. 

The Veteran was also provided with VA psychiatric examinations, from which diagnostic nexus opinions were obtained.  Although several were obtained during the course of this appeal, the definitive diagnostic nexus opinion addressing the issue on appeal was presented in June 2013, which incorporated all prior psychiatric examinations, clinical findings, and clinical reports, and resolved all ambiguities and conflicting assessments regarding the Veteran's Axis I psychiatric diagnosis during the entire pendency of the claim.  The examining VA psychologist who presented the June 2013 assessment had opportunity to review the Veteran's pertinent medical history and thereafter provide a conclusive opinion regarding his Axis I diagnosis and its relationship with military service.  The Board finds this diagnostic nexus opinion to be adequate for purposes of adjudicating the claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

As to whether there has been adequate evidentiary development undertaken by VA to verify the Veteran's alleged PTSD stressors, the Board's decision below is based on a clinical determination that the Veteran has not met the objective criteria for a valid Axis I diagnosis of PTSD at any time during the pendency of his claim.  The issue regarding the veracity of his alleged PTSD stressors is thusly mooted.     

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the March 2012 Board hearing, the issue on appeal was initially identified as a new and material evidence claim for service connection for a psychiatric disorder.  However, the Board ultimately determined in a June 2012 appellate decision that new and material evidence had been submitted to reopen the psychiatric disability claim for a de novo review on the merits.  Notwithstanding the initial characterization of the psychiatric issue as a new and material evidence claim, the undersigned Veterans Law Judge and the Veteran's testimony during the Board hearing focused on the elements necessary to substantiate the Veteran's claim for direct service connection for a chronic acquired psychiatric disorder, to include PTSD.  [See Transcript of March 27, 2012 Board hearing.]  Thus, the Veterans Law Judge presiding over the March 2012 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

The Board is ultimately satisfied that the evidence is sufficiently developed for appellate adjudication of this claim and that no further development is necessary.  The Board notes that the Veteran is unrepresented in the current appeal, but he has received ample assistance from VA in the development of his psychiatric claim and, as previously noted, has had opportunity to submit additional evidence in support of the claim up to the time when he submitted his November 2014 waiver of AOJ review of new evidentiary submissions received by the Board since the latest supplemental statement of the case in June 2013.  He has not indicated that there are any outstanding relevant medical or service records or other pertinent evidence that must be considered in this current appeal with respect to the issue decided herein.  Furthermore, the Board has searched the Veteran's claim on the VBMS and Virtual VA electronic databases for any other additional medical records pertinent to his claim.  

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required. The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of the psychiatric disability claim on appeal.

II.  Factual background and analysis.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b) (2014), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2014); a psychosis is a qualifying chronic disease within the meaning of this regulation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of psychotic symptomatology is applicable in the present case with regard to the aforementioned issue.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. § 3.304(f) . The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. § 4.125(a) .

As relevant, the Veteran's personnel records reflect that as early as eight months into his naval career, in December 1972, he was disciplined for unauthorized absence and oversleeping.  His service record reflects that he held a negative opinion and a poor attitude towards the United States Navy as an organization.  The quality of his work was consistently evaluated by his superiors as being substandard due to his innate problems with shirking his duties, failing to complete his assigned tasks, and showing respect and compliance with lawful authority.  Ultimately, he was not recommended for re-enlistment and was discharged from active duty under honorable conditions in September 1974.

Although the Veteran's service treatment records show evidence that he was treated for substance abuse, his medical records, to include his April 1972 enlistment examination and his September 1974 separation examination reports, show normal psychiatric findings and did not show complaints or diagnoses related to a chronic psychiatric disorder at any time during active duty.  

The Veteran's post-service medical records show no treatment for, or a diagnosis of a psychosis at any time during the first year following his separation from the Navy in September 1974.  Almost 19 years later, the report of a VA-authorized PTSD examination in August 1993 shows that the Veteran was found to have no Axis I psychiatric diagnosis after undergoing a thorough psychiatric evaluation. 

Thereafter, pertinent clinical submissions received by the Veteran include VA, SSA, and private medical records dated 2004 - 2014 showing that he was diagnosed with Axis I psychiatric disorders.  Specifically, the report of an April 2004 private psychological evaluation shows that the Veteran reported experiencing psychiatric symptomatology and in-service stressful events involving attempted suicides by two fellow service members and a drug overdose suffered by another, for which he was diagnosed on Axis I with a nightmare disorder.  Thereafter, he was diagnosed with major depressive disorder in a July 2005 VA psychiatric consultation.  A July 2008 VA psychiatric consultation report noted his account of in-service stressors and presented Axis I diagnoses of major depressive disorder with PTSD symptoms. VA treatment records dated in 2011 show the first clinical evidence of a PTSD diagnosis.

The report of a February 2011 VA psychiatric examination confirmed the previous diagnosis of major depressive disorder.  Although the examiner clinician's comments state that the Veteran was arguably exposed to potentially traumatic stressors during active service, as identified above, which also included fear of hostile military and/or terrorist activity, the clinician stated that the objective psychological testing completed during the examination did not support a diagnosis of PTSD.  The examiner's essential opinion was that he could not attribute the Veteran's major depressive diagnosis or any other psychiatric disorder to his period of military service.

In his written statements in support of his claim and in his oral testimony before the undersigned Veteran's Law Judge at a March 2012 hearing, the Veteran reported in-service stressors involving incidents in which several of his shipmates attempted suicide by jumping overboard.  He also attributed his psychiatric symptomatology to an in-service incident during which one of his closest friends in the military overdosed on drugs.  The Veteran indicated that he was unaware of whether any of the sailors involved in these incidents survived their suicide attempts or drug overdoses.  He also described his service aboard the USS Flint (AE-32), which was a naval munitions supply ship performing missions in the open sea off the coast of the Republic of Vietnam resupplying surface combatants.  He alleged that although the USS Flint was designated a munitions supply ship, it was also involved in mine sweeping operations and also fired at inland targets.  VA contacted the Joint Services Records Research Center (JSRRC) and, in August 2012, obtained a detailed report from the JSRRC showing where the USS Flint operated during the Veteran's time aboard this ship from July 1972 to July 1974.  The report does not confirm any of the Veteran's alleged stressors other than one: in which an enlisted member of the ship's crew was transferred off the vessel in November 1973, while docked in Taiwan, for treatment at a local Taiwanese hospital for an overdose of Seconal. 

Notwithstanding the findings of the February 2011 VA psychiatric examination, as described above, some subsequent VA treatment notes dated thereafter show diagnoses of PTSD or history of PTSD.  To resolve any ambiguities regarding the Veteran's Axis I diagnosis in this regard, the Veteran's extensive claims file was reviewed by a VA clinical psychologist in June 2013 in order to obtain a definitive and conclusive Axis I diagnosis.  After reviewing the Veteran's pertinent clinical history, the VA clinician provided the following diagnostic nexus opinion and commentary, which states in pertinent part:

[I believe] the veteran most likely (more than 50/50 probability) suffers from Depressive Disorder NOS [not otherwise specified].  [Based on the record, I] cannot assert [that] the veteran as likely as not (at least 50/50 probability) suffers from PTSD that is caused by or a result of military service.  The "diagnosis" [of PTSD shown in the 2011 - 2013 treatment notes characterize it as only "possible PTSD"] attached to a firm diagnosis of depressive disorder NOS.  [T]he. . . veteran's treating [VA] psychiatrist. . . has consistently diagnosed him with Depressive Disorder NOS or Mood Disorder NOS.  [I] could not find evidence [that] the treating psychiatrist ever formally diagnosed the veteran with PTSD during [the] past 2 - 2.5 years.  [I] detailed a number of contraindications for a PTSD diagnosis in [my] two previous [examination] reports, and such problems included vague symptom reports, test results that suggest the veteran exaggerated [his] symptoms or fabricated symptoms, and others.  Very simply, [I do] not agree with past diagnoses of PTSD in this case, and it's clear the veteran's current treating psychiatrist also does not agree with a diagnosis of PTSD[.]

[The Veteran] was arguably exposed to potentially traumatic stressors during service, and these included fear of hostile military activity and/or terrorist activity.  However, it's not clear his experience since that time meets the social/occupational criterion necessary [to support] a [DSM-IV] diagnosis of PTSD.  He earned a 2-year technical degree since service and he worked until he was fired secondary to alleged misbehavior during 2005.  He enjoys positive relationships with his [children].  In addition, results of objective psychological testing he completed during the present interview did not support a diagnosis of PTSD.  Review of the record indicates his prescribing psychiatrist also does not believe the veteran meets [the] criteria for a diagnosis of PTSD.  His reports suggest he is treated for Depressive Disorder Not Otherwise Specified.  However, [I] cannot assert the veteran's depressive symptoms as likely as not (at least 50/50 probability) are caused by or a result of military service.  As such, [I] cannot assert the veteran at least as likely as not suffers from PTSD or other psychiatric disorders that are caused by or are a result of [his] military service.

The presence of suicides, overdoses, and attempted suicides on the veteran's ship does not alter [my] above-noted impressions.  The timeline and onset of Depressive Disorder NOS simply does not leave [me] convinced [that this diagnosis] is as likely as not (at least 50/50 probability) caused by or [is] a result of military service.  As detailed earlier. . ., [my] diagnosis and that of the veteran's treating psychiatrist of the past two years agree [in this regard].  [I] simply would not agree with [the] earlier diagnoses of PTSD by physicians or psychologists involved in this case.  [The PTSD diagnoses presented by the] social workers [and] counselors [previously involved in this case] cannot be considered of equivalent weight.     

The Board notes that VA psychiatric treatment records dated thereafter, from 2013 - 2014, show diagnoses of recurrent and severe major depressive disorder with psychosis and PTSD by history, with psychiatric hospitalization for suicidal ideation.  None of these notes contain any specific opinion expressly or implicitly linking the diagnoses presented to the Veteran's service.  Notwithstanding the notation of PTSD by history, the Board finds that the PTSD diagnosis is only mentioned in a historical context and not as a current Axis I diagnosis, and the records do not contain any opinion that refutes or otherwise challenges the determinations of the June 2013 VA clinician regarding the invalidity of the Veteran's PTSD diagnosis. 

The Board has considered the foregoing evidence discussed above and finds that the weight of the objective clinical evidence is against the Veteran's claim for VA compensation for a chronic acquired psychiatric disorder, to include PTSD.  The Veteran's psychiatric system was shown to be normal throughout active duty and for decades thereafter.  While noting the current clinical evidence indicating that there is a psychotic component to his present diagnosis of major depressive disorder, a psychosis is not objectively demonstrated by the clinical evidence to have been manifest to a compensable degree with the one-year presumptive period following his separation from active duty in September 1974.  See 38 C.F.R. § 3.307, 3.309.  The June 2013 VA psychologist's opinion, which incorporates all the clinical evidence of record, has conclusively determined that the Veteran has not met the criteria for an Axis I diagnosis of PTSD and does not have a valid clinical diagnosis of PTSD now or at any time during the pendency of this claim.  Therefore, the PTSD component of the Veteran's service connection claim cannot be allowed as he has not met the basic criteria of having a DSM-IV diagnosis of this specific psychiatric disorder.  Furthermore, the June 2013 opinion does not establish a medical nexus between the Veteran's current Axis I diagnoses with his military service, including his alleged stressors of having shipmates attempt suicide or suffer a drug overdose.  As a link between the Veteran's naval service with his current Axis I diagnosis of depressive disorder NOS (alternatively diagnosed by history as a nightmare disorder, major depressive disorder with psychosis, and mood disorder NOS) has not been established through a demonstration of onset in service of a chronic psychiatric disorder or through a conclusive medical nexus opinion, service connection on a direct or presumptive basis for this component of the Veteran's psychiatric claim is not warranted.

Inasmuch as the Veteran states that he experienced onset of psychiatric symptoms during his period of active naval service and continuity of pertinent symptoms thereafter to the present time, his statements are not deemed to be credible for purposes of establishing chronicity with active duty as they are contradicted by the contemporaneous medical evidence, which indicates no objective diagnosis of a chronic Axis I psychiatric disorder manifest during his period of active service or for nearly two decades thereafter, including as recently as during an August 1993 VA psychiatric examination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).    

There is no objective medical evidence linking the Veteran's post-service Axis I psychiatric diagnoses to his periods of active duty.  The clinical evidence has also conclusively determined that he has not met the criteria for PTSD at any time during the pendency of the claim.  Service connection for a chronic acquired psychiatric disorder, to include PTSD, is thereby not established.  The Board finds that the preponderance of the evidence is against the Veteran's claim and, therefore, the provisions of 38 U.S.C.A. § 5107(b) (West 2014) and 38 C.F.R. § 3.102 (2014) regarding conferral of the benefit of the doubt are not applicable.  The claim for service connection for a chronic acquired psychiatric disorder is therefore denied.

The Board places great probative value on the June 2013 VA clinical psychologist's opinion as it is predicated on an overview of the Veteran's entire medical history and incorporates all of the pertinent evidence addressing the claim at issue.  Furthermore, in the June 2013 clinician's elevated vantage point, with full access to the Veteran's claims file, he is in a position best able to reconcile any conflicting evidence and his opinion thusly rectifies and rehabilitates any deficiencies in the record by incorporating them in his final clinical analysis.  Thusly, as the June 2013 psychologist's opinion is against finding that the Veteran has met the criteria for an Axis I diagnosis of PTSD at any time during the pendency of his claim, and against finding that his current Axis I diagnoses, which include depressive disorder NOS, are linked to his military service, the Board finds that this opinion is determinative of the outcome of the appeal.  

To the extent that the Veteran attempts to relate his current psychiatric diagnoses to his period of active service based on his own personal knowledge of psychiatry and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician.  The records show that his in-service and post-service occupations were not in the practice of psychiatry, clinical counseling, or medicine and do not reflect that he has ever received any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the etiology of the Veteran's chronic psychiatric disability falls outside the realm of common knowledge of a lay person, he thusly lacks the competence to provide a probative medical opinion linking this Axis I psychiatric disabilities to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose psychiatric disorders).



ORDER

Service connection for a chronic acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


